Citation Nr: 1448695	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  10-10 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to recognition as the Veteran's surviving spouse for the purpose of establishing entitlement to death pension benefits.

2.  Entitlement to death pension benefits. 


REPRESENTATION

Appellant represented by:	Delaware Commission of Veterans Affairs




WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.  The appellant is claiming entitlement to recognition as the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2008 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The RO in Wilmington, Delaware, currently has original jurisdiction over the appellant's claim.

The Board remanded the Veteran's claim in May 2012 in order to schedule her for a hearing.  The appellant subsequently testified at a hearing conducted by the undersigned Acting Veterans Law Judge in September 2012.  A transcript of the hearing has been associated with the Veteran's VA claims file.

The issue of entitlement to death pension benefits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The appellant and the Veteran cohabitated from 2002 until the Veteran's death in 2008.

2.  Delaware does not recognize common-law marriages contracted in Delaware; this is an impediment to establishing such a marriage in that state.

3.  Prior to her marriage to the Veteran in November 2007, the appellant lacked knowledge that common law marriages contracted in Delaware are not recognized in that state. 

4.  The common law marriage of the appellant and the Veteran from 2002 November 2007 may be deemed valid because it occurred one year or more before the Veteran died; the appellant entered into the marriage without knowledge of the impediment; the appellant cohabited with the Veteran continuously from the date of the attempted marriage until his death; and no claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the surviving spouse of the Veteran, for purposes of entitlement to VA death pension benefits, have been met.  38 U.S.C.A. §§ 101, 103, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.5, 3.50, 3.52, 3.53, 3.54, 3.205 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking recognition as the Veteran's surviving spouse for the purpose of establishing entitlement to death pension benefits.

Death pension benefits may be paid to a surviving spouse who was married to the Veteran: (1) for one year or more prior to the Veteran's death, or; (2) for any period of time if a child was born of the marriage, or was born to them before the marriage, or; (3) prior to May 8, 1985 for veterans of the Vietnam era.  38 U.S.C.A. § 1541(f); 38 C.F.R. § 3.54(a).

During the September 2012 Board hearing, the appellant asserted that she is the Veteran's surviving spouse because she was married to the Veteran prior to his death.  In the alternative, the appellant argued that she entered into a common law marriage with the Veteran and is entitled to recognition as his surviving spouse.  See, e.g., Board Hearing Tr. at 6.

While the Veteran and the appellant were married in November 2007, the record reflects that the Veteran died in September 2008.  As a result, the Veteran and the appellant were not married for one year or more prior to the Veteran's death or prior to May 8, 1985.  It is also undisputed that the Veteran and the appellant did not have any children.  

As noted, the appellant has also argued that she is entitled to recognition as the Veteran's surviving spouse because they entered into a common law marriage several years before his death. 

A "surviving spouse" is a person whose marriage to a veteran is valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued, and who was the spouse of the veteran at the time of the veteran's death.  38 C.F.R. § 3.50(b).

In this case, there is an obvious legal impediment to a common law marriage of the appellant and the Veteran because the state of Delaware does not recognize common law marriages contracted in Delaware.  DEL. CODE ANN. tit. 13, § 126 (2014); Cook v. Carolina Freight Carriers Corp, 299 F. Supp. 192, 193 (Del. 1969).

VA regulations provide that where an attempted marriage was invalid by reason of a legal impediment, the marriage will nevertheless be deemed valid if: (1) The marriage occurred 1 year or more before the veteran died or existed for any period of time if a child was born of the purported marriage or was born to them before such marriage, and (2) the claimant entered into the marriage without knowledge of the impediment, and (3) the claimant cohabited with the veteran continuously from the date of marriage to the date of his death, and (4) no claim has been filed by a legal surviving spouse who has been found entitled death benefits.  38 C.F.R. § 3.52.  

In this case, the record reflects that the appellant lived with the Veteran for approximately 6 years prior to his death.  See a February 2010 statement from J.B.  It is also undisputed that no claim has been filed by a legal surviving spouse who has been found entitled death benefits.

In support of her claim, the appellant submitted a 2005 tax return that lists her and the Veteran as "married."  The record also contains a February 2010 statement from the appellant's daughter which notes that she referred to the Veteran as her "step-father" before the November 2007 marriage.  Finally, in an August 2010 letter, Reverend T.C. indicated that the Veteran and the appellant "resided together as common law husband and wife until they were officially married in November 2007."  Accordingly, the record reflects that the appellant was unaware that Delaware did not allow common law marriages.  The record also reflects that the Veteran and the appellant considered themselves married for more than one year before the Veteran died.

The Board pauses to note that the record contains a January 2009 letter from an anonymous source which states that the appellant remarried after the Veteran's death.  If accurate, the appellant would no longer qualify as the surviving spouse.  38 C.F.R. § 3.54.  However, at this juncture, the Board need not address whether the appellant remarried after the Veteran's death.  As discussed above, she is entitled to recognition as a surviving spouse from the date she moved in with the Veteran until the date of her remarriage, if she did in fact remarry. 

After carefully considering the claim in light of the record and the applicable law, and affording the appellant all reasonable doubt, the Board is of the opinion that the appellant has met her burden of establishing that she is the surviving spouse of the Veteran for VA benefits purposes.

In sum, the attempted common law marriage between the Veteran and appellant is deemed valid for VA purposes.  The appellant is the Veteran's surviving spouse under VA regulations.  


ORDER

Entitlement to recognition of the appellant as the surviving spouse of the Veteran for the purpose of establishing eligibility for VA death benefits is granted.

REMAND

In the October 2008 administrative decision, the RO denied, in part, the issue of entitlement to death pension benefits.  While the appellant indicated her disagreement with this decision, the January 2010 Statement of the Case (SOC) adjudicated the more limited question of whether she was the surviving spouse of the Veteran.  The AOJ has not yet issued an SOC that addresses the appellant's entitlement to death pension benefits.  This must be accomplished. 

Accordingly, the case is REMANDED for the following action:

Issue an SOC as to the issue of entitlement to death pension benefits.  Advise the appellant of her appeal rights.  If an appeal is perfected in any of this matter, the case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West Supp. 2013).



______________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


